DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11 are pending in the application. Claims 5, 8 and 9 are withdrawn. Claims 1, 3, 4, 5, 6, 7, 10 and 11 are currently under examination.  
This office action is in response to the amendment filed on 2/10/2022.
All previous rejection not reiterated in this office action are withdrawn.
Response to Amendment
The amendment to the claims filed on 2/10/2022 does not comply with the requirements of 37 CFR 1.121(c) because claim 2 does not have a status identifier as required (see below).  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


For purpose of compact examination, the response is considered. However, Applicant is required to provide a proper claim set in the next response. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 has been amended to recite the “a synthetic chromosome comprising a plurality of damage or toxin responsive promoters, each promoter operably linked to a different reporter gene, wherein the chromosome provides readout for analysis of a single viable eukaryotic cell’s response to cellular damage or toxins.” There are two paragraphs from the present specification provide teaching with regard to damage or toxin responsive promoters. Paragraph [00011] and [00043] teaches “a synthetic chromosome comprising a plurality of reporter genes driven by damage or toxin responsive promoters. In some aspects, the promoters are promoters responsive to irradiation, heavy metals and the like.” The specification does not provide any support for the claimed synthetic chromosome’s ability for “providing readout for analysis of a single viable eukaryotic cell’s response to cellular damage or toxins.  The original claim 6 depends on claim 1, which is drawn to a synthetic eukaryotic chromosome comprising a plurality of lineage reporter genes to allow single cell spatiotemporal analysis in a viable eukaryotic cell in response to differentiation cues (see claim set filed 2/10/2021). As such, there is no support from original claim 6 for the present amendment either.  Therefore, the amendment that introduces new limitation that is not supported by the original specification constitutes new matter.  Claim 7 is rejected for same reason because it depends on claim 6.  
Claim 1, 3, 4, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut et al (US 2008/0216185) in view of Perkins et al (US 20180010150).  This rejection is rewritten to address the amendment. 
Claim 1 is drawn to a synthetic eukaryotic chromosome comprising a plurality of lineage specific promoters linked to a different reporter gene.  The claim scope is not limited by the “wherein” clause because it does not limit the synthetic eukaryotic chromosome to a particular structure.  
 Chestnut et al. teach method of inserting genetic material comprising a first and second nucleic acid into a stem cell (paragraph [0007], [0022]). Chestnut et al. teach that the genetic material may be a promoter linked to fluorescent protein or multiple promoters, reporters, selection markers and regulatory elements (see paragraph [0016]).  Chestnut teach such a system may be used to identify or select for cells entering a specific state of differentiation (see paragraph [0031]).  Chestnut teach that the promoters may be lineage specific or developmental stage specific (see paragraph [0026]).  Chestnut further teach that lineage specific promoter may also be linked to toxic gene to eliminate cells from a specific lineage upon differentiation (paragraph [0026]). Chestnut teach using multiple promoter and multiple fluorescent reporter gene to detect chromosomal changes during particular stage if differentiation (paragraph [0039]). Chestnut et al. teach that the genetically modified stem cells may be used to study effects of drug on cell fate, protein-protein interaction, and the activity of specific cell signaling pathways in the context of normal cellular environments.  Chestnut et al. teach that promoter of the expression vectors may be regulatable promoters including metallothionein I gene, which may be induced by heavy metal zinc (see paragraph [0165]) or lineage specific promoter such as Oct4 promoter (see paragraph [0214]). Chestnut et al. also teach the promoter may be developmentally related, cell type specific, stage specific or tissue specific, and gives examples of complement proteins promoter such as C3 (paragraph [0021]).
However, Chestnut et al. do not teach that the expression constructs are contained in a synthetic chromosome. 
Perkins et al. teach that the ability to generate fully-functional mammalian synthetic chromosomes represent a powerful system for cell based correction of genetic disorders, production of recombinant proteins in transgenic animals, analysis of regulation and expression of large human genes in a variety of cell types, studies of meiosis and chromosome structure, directing cell differentiation and dedifferentiation, formation of induced pluripotent stem cells, creation of multiple expression systems capable of stoichiometric production of encoded factors…etc (see paragraph [0005]).  Perkins et al. teach fully functional mammalian synthetic chromosome offer several advantages over viral based delivery system including increased payload size and avoidance of transcriptional silencing (see paragraph [0006]).  Perkins et al. further teach methods for making synthetic chromosomes that carrying different tags (see paragraph [0013], [0076]-[0081]), and reporter cell lines that produces said synthetic chromosome which may be monitored in real time (see paragraph [0094]-[0098]).
It would have been obvious to an ordinary skilled in the art that the expression constructs encoding multiple reporters taught by Chestnut et al. may be incorporated into a synthetic chromosome based on the teaching of Perkins et al. The ordinary skilled in the art would be motivated to do so because Perkins et al. teach that synthetic chromosome can carry large payload, which is preferable for incorporating multiple expression cassettes for monitoring different differentiation stages as suggested by Chestnut et al. The level of skill in the art is high.  Absent evidence from the contrary, an ordinary skilled in the art would have reasonable expectation of success to incorporate multiple expression cassette into a synthetic chromosome following instruction set forth in prior art as demonstrated by Perkins et al.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claim 3, Chestnut et al. teaches the promoter is Oct4 (paragraph [0021], lines 1-2).  
Regarding claim 4, Chestnut et al. teaches the cells may be embryonic stem cell or adult stem cell (paragraph [0023]). It would have been obvious to an ordinary skilled in the art that iPSC cells may be used because it may be derived from an adult cell but also have pluripotency for lineage differentiation studies as suggested by Perkins (paragraph [0005]).
Regarding claims 6 and 7, Chestnut et al. teaches the promoter may be from C3 complement (paragraph [0021], line 18-19), which read on damage responsive promoter because C3 promoter is known in the art to be responsive to inflammatory damage.  Chestnut also teach regulatable promoters including metallothionein I gene, which may be induced by heavy metal zinc (see paragraph [0165]).  
Regarding claim 10, Chestnut et al. teaches transfecting multiple constructs into the stem cells (paragraph [0019]).
Response to Arguments
In response to the rejection, Applicant argues that Chestnut teaches a stepwise method for integrating two nucleic acid constructs into the genome of a cell, which involves pre-engineer cells comprising integrating recombinant sites.  Applicant argues that Chestnut does not teach any integrated or non-integrated nucleic acid sequence comprising a plurality of promoters, each promoter operably linked to a different reporter gene, wherein the chromosome provides readout for a single cell’s response to either differentiation cues or cellular damage or toxin.  Applicant argues that Perkins does not remedy the deficiency. Applicant argues that Chestnut is completely silent with regard to any teaching or suggestion of excision of their integrated sequence back out of the genomic site for further cloning.  Applicant argues that claim 6 would not have been obvious because Chestnut teaches expressing a toxic gene, not toxin responsive promoters as claimed.
The above arguments have been fully considered but deemed unpersuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection clearly states that the motivation to combine is that Perkins teach SEC can carry large payload, which is preferable for incorporating multiple expression cassette of lineage reporter.  The teaching from Perkins gives detailed teaching for how to construct a human synthetic chromosome. Applicant is reminded that the rejection is based on the combined teaching from Chestnut and Perkins, so there is no requirement for Chestnut to teach each and every element of the claim. As such, whether Chestnut teach the constructs may be excised from the genome is not relevant in the present instance.  Regarding claim 6, since the specification does not provide a limiting definition for what are “toxin responsive” or “damage responsive” promoter, and describes metal responsive promoter among those promoters, the metallothionein I promoter, responsive to zinc, and C3 promoter, responsive to inflammatory damage, are considered to meet the limitations.  Therefore, the above rejection is still considered proper and is maintained.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636